FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 29, 2020

                                     No. 04-20-00410-CV

                                   In the Interest of N.N.R.

                  From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-01112
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was originally due on September 22, 2020, and appellant
filed a motion requesting an extension of time until October 18, 2020 to file his brief.

       After consideration, we GRANT the motion and ORDER appellant to file his brief by
October 19, 2020. See TEX. R. CIV. P. 4 (providing when a due date falls on a weekend day, the
due date runs until the next day that is not a weekend day). Appellant is advised that further
extensions of time will be disfavored.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court